Opinion issued November 27, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00960-CV
____________

IN RE RALPH O. DOUGLAS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Ralph O. Douglas, has filed a petition for writ of mandamus
complaining of the trial court's (1) June 24, 2002 protective order in cause number
2001-55507.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    Although relator complains about the Honorable Patrick Mizell, Judge
Mizell was replaced by the Honorable S. Grant Dorfman as presiding judge of the
129th District Court of Harris County on June 3, 2002.  The underlying lawsuit is trial
court cause no.2001-55507, styled Ralph O. Douglas v. Linda C. Porter.